Citation Nr: 0729112	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-30 153	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
perirectal abscess with fistula.

2. Entitlement to an extraschedular rating for perirectal 
abscess with fistula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 to April 
1994. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, wherein the RO continued a 10 percent 
evaluation for the service-connected perirectal abscess with 
fistula.

The issue of entitlement to an extraschedular rating for 
perirectal abscess with fistula is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has a fistula in ano with recurring abscesses 
necessitating the wearing of pads due to frequent drainage of 
pus and requiring multiple surgical interventions causing a 
scar on the left buttock disabling the rectal canal from 
closing completely resulting in intermittent rectal drainage. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
perirectal abscess with fistula are not met. 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7335-
7332 (2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Regarding the duty to notify, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, to include the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   As such, proper notice should apprise the 
appellant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VA satisfied its duty to notify by means 
of the June 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  It is unclear from the record whether the 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ letter noted 
above asked the appellant to submit any medical evidence in 
his possession.  In addition, the AOJ letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.  The 
notice letter did not inform the appellant of the laws 
pertaining to disability ratings or effective dates.  
However, because the instant decision denies the appellant's 
claims, no higher rating or effective date will be assigned.  
As such, there is no prejudice to the appellant.  The letter 
containing the appropriate VCAA notice was issued prior to 
the July 2003 unfavorable AOJ decision that is the basis of 
this appeal.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

With regard to the duty to assist, the Board finds that VA 
has done everything required to assist the appellant with 
respect to his claim for benefits.  The claims file contains 
the appellant's statements in support of his claim.  The 
claims folder also contains several statements and opinions 
from his private physician F. B. H., M. D..  The veteran 
received a March 2004 VA examination of the rectum and anus.  
Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  

Discussion

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to each claim.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The veteran's perirectal abscess with fistula is currently 
rated at 10 percent disabling pursuant to Diagnostic Code 
7335 for fistula in ano.  Such diagnostic code states that 
such anal fistula is to be rated as an impairment of 
sphincter control, which is Diagnostic Code 7332.  Under 
Diagnostic Code 7332, a 20 percent disability rating is 
warranted for occasional involuntary bowel movements 
necessitating the wearing of a pad.  A November 2005 letter 
from private physician F. B. H., M. D. states that the 
veteran has a rectal canal that does not completely close 
causing intermittent drainage.  There is no mention of 
involuntary bowel movements.  Therefore, the veteran does not 
warrant a 20 percent disability rating under 7335-7332. 

The Board has also considered whether the veteran is entitled 
to an increased rating under any alternate diagnostic code.  
The evidence of record fails to demonstrate any stricture or 
prolapse of the rectum.  Therefore the veteran does not 
qualify for a higher rating under Diagnostic Code 7333 or 
Diagnostic Code 7334.  In conclusion, the veteran's 
perirectal abscess with fistula does not warrant a schedular 
rating higher than the currently assigned 10 percent.



ORDER

Entitlement to a schedular rating in excess of 10 percent for 
perirectal abscess with fistula is denied.


REMAND

The veteran works as a corrections officer in charge of 
transporting inmates.  Do to the nature of his employment, he 
is unable to leave his jobsite, during his shift.  Therefore, 
frequent changing of the pad interrupts his work.  
Additionally, the veteran misses work during flare-ups.

The veteran has had at least four surgeries for his 
perirectal abscess with fistula.  The multiple surgical 
interventions caused a scar on the left buttock disabling the 
rectal canal from closing completely.  Such development 
resulted in intermittent rectal drainage and regular 
irritation of the perianal tissues. 

Accordingly, the case is REMANDED for the following action:

1. Request additional information from 
the veteran regarding his surgical 
procedures, hospitalizations, time off 
work and the effects of the left buttock 
scar on his ability to work.

2. Following any additional development 
deemed appropriate by the RO, adjudicate 
the issue of an extraschedular rating 
considering all the evidence of record.  
If the benefit is denied, the appellant 
and representative should be provided an 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


